Title: From George Washington to Colonel George Baylor, 15 May 1778
From: Washington, George
To: Baylor, George


                    
                        Dear sir
                        Head Quarters Valley Forge 15 May 1778
                    
                    I am glad to find by yours of the 4th Instant that you have been so successful in the purchase of horses; and I hope that as the favorable news from Europe has already begun to produce a visable effect on the value of paper money in this quarter that it will extend its influence and reduce the price of horses and every other article. If you have not received an answer from the Treasury Board before this reaches you I would have you send a good officer to them which may have more effect than writing.
                    I can see no objection to applying part of the money recd for purchasing horses to paying bounty to your recruits. In my letter of the first of May I desired you not to make any absolute appointment of officers; as the augmentation of the cavalry was only recommended by the committee of Congress but not yet adopted. I am dear sir your very humble servt
                    
                        Go: Washington
                    
                